Citation Nr: 0417643	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to an initial increased (compensable) 
evaluation for the residuals of right parotid gland 
carcinoma, status post right parotidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently perfected 
an appeal with regard to the listed issues.

The September 1999 rating decision also denied service 
connection for a deviated septum and granted service 
connection for sinusitis, assigning a 10 percent evaluation.  
The veteran filed a notice of disagreement and these issues 
were included in the October 2000 statement of the case 
(SOC).  In November 2000, the veteran submitted 
correspondence withdrawing these issues and consequently, 
they will not be addressed in this decision.  See 38 C.F.R. 
§ 20.204 (2002, 2003).  

In November 2000, the veteran requested a personal hearing at 
the RO.  The requested hearing was scheduled on several 
occasions, but the veteran was unable to attend.  Report of 
Contact dated in October 2001 indicates that the veteran 
agreed to have a VA examination before having a hearing and 
after a decision was made, she would pursue a hearing if 
needed.  The Report of Contact further indicates that for the 
time being, the veteran was withdrawing her hearing request.  
In February 2003, the RO sent the veteran a letter requesting 
that she complete the enclosed Hearing Election Form.  The 
veteran did not respond to the letter and therefore, the 
Board will continue with her appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In April and November 2001, the RO sent the veteran letters 
advising her of the VCAA and of the requirements necessary to 
establish entitlement to service-connected compensation 
benefits.  The letters, however, did not notify the veteran 
of the evidence necessary to substantiate her claim for an 
increased evaluation for the residuals of right parotid gland 
carcinoma, status post right parotidectomy.  

Service medical records indicate the veteran was seen in the 
Family Practice Clinic in June 1996 with various complaints, 
including indigestion usually relieved with Zantac.  
Diagnoses included GERD.  The veteran was prescribed Axid.  

The veteran underwent a VA examination (nose, sinus, larynx, 
and pharynx) in April 1999.  Fiberoptic laryngoscopy was 
performed, which revealed some edema of the true chords, 
erythema and edema of the arytenoids and interarytenoid 
spaces, suggesting GERD.  Diagnoses included GERD.  

The veteran most recently underwent VA examination in June 
2002.  With regard to GERD, the examiner indicated that the 
veteran's symptoms were not typical so he was ordering an 
upper GI series and an addendum would be made after the 
examination.  The veteran underwent the test and impression 
was as follows:  

Normal upper GI series.  No inflammatory 
changes noted in the esophagus.  No 
reflux noted.  Recommend esophageal Ph 
monitoring and endoscopy if complete 
evaluation to establish this claim is 
needed.  

On review, no additional testing was done and an addendum was 
not provided.  Consequently, the VA examination report does 
not indicate whether there is a confirmed diagnosis of GERD 
and if so, whether it is related to the veteran's active 
military service.  

Service medical records indicate that the veteran was 
incidentally diagnosed with sarcoidosis during the workup of 
her parotid gland tumor.  A June 1994 report from the Armed 
Forces Institute of Pathology (AFIP) noted sarcoidosis in the 
lymph nodes.  The diagnosis of sarcoidosis was consistently 
reported in the veteran's service medical records and her 
condition was described as asymptomatic.  A Medical 
Evaluation Board Summary dated in April 1998 noted 
sarcoidosis and recommended that the condition periodically 
be followed for evidence of systemic involvement.  

On VA examination in June 2002, the examiner noted that the 
most recent chest x-ray was not diagnostic of sarcoidosis, 
but of histoplasmosis.  The examiner indicated that the 
veteran would be scheduled for a chest x-ray and pulmonary 
function tests (PFT's) and that an addendum would be made.  
The veteran underwent the requested testing, but an addendum 
is not contained in the claims folder.  Thus, it is unclear 
whether the veteran currently has any clinical evidence of 
sarcoidosis.

Service medical records indicate that the veteran underwent a 
right total parotidectomy in May 1994, due to a right low 
grade mucoepidermoid cancer of the parotid with clinically 
and pathologically positive margins.  She subsequently 
underwent radiation therapy.  

The RO evaluated the veteran's service-connected right 
parotidectomy pursuant to Diagnostic Code 7343 (malignant 
neoplasms of the digestive system, exclusive of skin 
growths).  The medical evidence of record does not indicate 
local recurrence or metastasis of the parotid gland carcinoma 
and therefore, the veteran's disability is to be rated on 
residuals.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 
(2003).  

A January 2001 report from Dr. A.L. indicates that the 
veteran complains of soreness along the right border of the 
tongue, which is presumably secondary to the cortitympani 
damage during either her surgery or radiation therapy.  On VA 
examination in June 2002, the examiner noted residual effects 
of dry mouth and occasional pain on the right side of the 
face.  Medical records also indicate a well-healed scar on 
the right side of the veteran's neck; however, the 
examinations of record do not describe the scar or comment on 
the characteristics of disfigurement, if any.  Therefore, the 
Board finds that additional VA examination is necessary to 
determine the current nature and severity of all residuals 
associated with the veteran's status post right 
parotidectomy.  

VA regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2003).  Separate ratings, however, may be assigned 
for the separate and distinct manifestations of the same 
injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, 
in evaluating the residuals of the veteran's service-
connected disability, the RO should consider whether separate 
ratings are appropriate.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must advise the 
veteran of the evidence necessary to 
substantiate her claim for an increased 
evaluation for the residuals of right 
parotid gland carcinoma, status post 
right parotidectomy; notify her of the 
evidence and information she is 
responsible for providing; and notify her 
of the information and evidence that VA 
will seek to obtain.

2.  The RO should ascertain whether the 
June 2002 VA examiner completed any 
addenda to the examination report.  If 
so, the additional reports should be 
obtained and associated with the claims 
folder.  

The claims folder should also be returned 
to the June 2002 VA examiner for review 
and further opinion.  The examiner is 
specifically requested to indicate 
whether the veteran currently has GERD 
and/or clinical evidence of sarcoidosis 
or any evidence of systemic involvement.  
The veteran should be scheduled for 
additional testing or further examination 
if necessary to determine the appropriate 
diagnoses.  

If the veteran is diagnosed with GERD, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that this 
disability is related to the veteran's 
active military service or events 
therein.

All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report. 

If the June 2002 examiner is not 
available, the veteran should be provided 
another VA examination, and the examiner 
is requested to review the claims folder 
and respond to the questions as posed 
above.

3.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded the following VA 
examination: an appropriate examination 
to determine the current nature and 
severity of the residuals of the 
veteran's right parotid gland carcinoma, 
status post right parotidectomy.  All 
required tests and studies, including 
additional specialty examinations, if 
necessary, should be conducted.  The 
claims folder should be made available 
for review in conjunction with any 
examination(s).

The examiner is specifically requested to 
identify all residuals associated with 
the veteran's parotidectomy and 
subsequent radiation therapy.  With 
regard to the veteran's right 
parotidectomy scar, the examiner is 
requested to provide an assessment as to 
whether it is disfiguring, tender and 
painful, or produces any functional loss.  
The examiner is also specifically 
requested to identify any disfigurement 
of the head, face, or neck.  For purposes 
of evaluation, the eight characteristics 
of disfigurement are as follows: 1) scar 
5 or more inches (13 or more cm.) in 
length; 2) scar at least 1/4 inch (0.6 
cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on 
palpation; 
4) scar adherent to underlying tissue; 5) 
skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); 
6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
7) underlying soft tissue missing in an 
area exceeding 6 square inches (39 sq. 
cm.); and 8) skin indurated and 
inflexible in an area exceeding 6 square 
inches (39 sq. cm.).  

All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) entitlement to service connection for 
GERD; b) entitlement to service 
connection for sarcoidosis; and c) 
entitlement to an initial increased 
(compensable) evaluation for residuals of 
right parotid gland carcinoma, status 
post right parotidectomy.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




